DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 have been allowed.
	Claims 15-20 have been cancelled.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Vilar et al. USPAP 2015/0197,239.  Vilar discloses a vehicle which comprises an engine, a first electric machine connected to the engine, a multi-speed transmission engageable with the ground through a gearbox, a second electric machine electrically connected to the first electric machine and engageable with the ground through the multi-speed transmission, and a third electric machine electrically connected to the first electric machine and engageable with the ground through the gearbox and not through the multi-speed transmission.
Figure 3 of Vilar discloses:

    PNG
    media_image1.png
    872
    601
    media_image1.png
    Greyscale

Figure 9 of Vilar discloses:

    PNG
    media_image2.png
    841
    553
    media_image2.png
    Greyscale

Figure 6 of Vilar discloses:

    PNG
    media_image3.png
    733
    554
    media_image3.png
    Greyscale



Figure 5 of Vilar discloses:

    PNG
    media_image4.png
    955
    559
    media_image4.png
    Greyscale

Figure 4 of Vilar discloses:

    PNG
    media_image5.png
    892
    586
    media_image5.png
    Greyscale



In regard to claims 1 and 8, Vilar taken either individually or in combination with other prior art of record fails to teach or render obvious a method/system for operating a vehicle driveline, comprising:
adjusting a speed of an engine via a controller from an optimal engine speed to an engine speed that is a function of a temperature of a first electric machine, where the speed of the engine is adjusted via adjusting a second electric machine to an electric machine speed that is proportional to the engine speed that is a function of the temperature of the first electric machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwase et al. (U.S. patent application publication 2009/0082154) discloses a 
vehicular drive system including (a) an electrically controlled differential portion having a differential mechanism and operable to control a differential state between its input and output speeds by controlling an operating state of an electric motor connected to a rotary element of the differential mechanism, and (b) a transmission portion which constitutes a part of a power transmitting path between the electrically controlled differential portion and a drive wheel of a vehicle, the control apparatus including a non-iso-power shifting control portion configured to implement a non-iso-power shifting control of the vehicular drive system (differential portion) when a required special shifting action of the transmission portion not according to a shifting boundary line map should be restricted.
Ichioka et al. (U.S. patent application publication 2012/0101676) discloses a 
control apparatus for a hybrid vehicle provided with an engine and an electric motor serving as a vehicle drive power source, a power transmitting system for transmitting a drive force of said vehicle drive power source to a drive wheel, an electric-energy storage device for storing an electric energy to be supplied to said electric motor, and a lubricant supply device which is operatively connected to said engine and operated by a rotary motion of the engine to supply a lubricant to at least a portion of said power transmitting system, the control apparatus being configured: to permit running of the hybrid vehicle in a motor drive mode in which only said electric motor is operated as the vehicle drive power source, with the electric energy supplied from said electric-energy storage device while the rotary motion of said engine is stopped; to operate a motor running counter in said motor drive mode, to count continuation of said motor drive mode without the rotary motion of said engine, and to operate said engine for operating said lubricant supply device to supply a predetermined amount of the lubricant, when a count of said motor running counter has reached a predetermined upper limit; to permit charging of said electric-energy storage device with an electric energy supplied from an external electric power source provided outside said hybrid vehicle, while said hybrid vehicle is held stationary; and to operate said engine for operating said lubricant supply device to supply said predetermined amount of the lubricant, during charging of said electric-energy storage device by said external electric power source, irrespective of whether the count of said motor running counter has reached said predetermined upper limit, and to reset said motor running counter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667